DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 26-37 in the reply filed on 1 December 2022 is acknowledged.  The traversal is on the ground(s) that: (1) Mayeur Table 5 does not disclose the presently claimed “fuel composition” having a wear scar diameter of 0.78 mm or less, wherein the fuel composition is formed as a combination of claimed percentage proportions of a “first fuel jet composition” derived from a kerosene fraction as claimed, and a “further jet fuel component”; (2) no lack of unity was made during the international phase of a parent patent application for purposes of international, national stage examination; and (3) the Examiner will search the same classes of art as is required to search the elected claims, resulting in the same references being cited against all of the groups of claims.  This is not found persuasive because of the reasoning set forth in the previous Office Action mailed 25 November 2022.1
The requirement is still deemed proper and is therefore made FINAL.
Claims 38-49 are withdrawn from further consideration as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 28, the claim is broader in scope than claim 26 from which it depends.  Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieira (US 2013/0055624).
With respect to claims 26, 28, and 30, Vieira discloses an aviation fuel composition comprising: (a) 10 wt% of semisynthetic aviation biokerosene (see Vieira, paragraph [0065]; and (b) 90 wt% of a further fuel jet component (see Vieira, paragraph [0065]).  The fuel composition has a wear scar diameter of 0.49 according to ASTM D5001 (see Vieira, Table 6), which is 0.11 lower than the wear scar diameter of the further jet fuel component (see Vieira, Table 5).  The semisynthetic aviation biokerosene may be derived from palm oil (see Vieira, paragraph [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vieira (US 2013/0055624).
With respect to claims 29 and 31-37, see discussion supra at paragraph 9.  Claims 29 and 31-37 either recite product-by-process limitations (e.g., “component [ ] obtained from,” “fraction [ . . . ] derived from”) or otherwise depend from claims that recite product-by-process limitations.  Such limitations do not patentably distinguish the claimed product per se over that of Vieira, regardless of any differences in the process used to produce the product of Vieira.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An independent ground supporting the requirement for restriction could likewise be made on the basis of Vieira (US 2013/0055624), cited in the 102 and 103 rejections herein.